DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-20 are considered eligible subject matter.  Claims 1 and 7 recite a machine and method for collecting 3D data, which are not abstract ideas.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the visible light waveband" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20180094917 (Zhao et al) in view of U.S. Patent Application Publication No. 20160050401 (Gordon).
Regarding claim 7, Zhao discloses a three-dimensional scanning method, configured to obtain three-dimensional data of a scanned object (page 2, paragraphs 20-25), wherein the three-dimensional scanning method comprises: projecting a feature image of a first waveband to the scanned object, one of the template digital patterns projected onto the surface of the measured object (page 2, paragraph 23, 18), wherein the feature image comprises a plurality of key features, the features that are relevant for measuring coordinate positions (page 2, paragraph 23); emitting scanning light of a second waveband to a surface of the scanned object, i.e. one of the other patterns (page 2, paragraph 18); collecting the feature image projected to the scanned object, the captured pattern by the image sensor (page 2, paragraph 18, 23), and obtaining three-dimensional data of the key features projected to the surface of the scanned object, i.e. the point cloud data of the first projected pattern (page 2, paragraph 23); and collecting the scanning light of the second waveband reflected by the scanned object, the feature image of the second projected pattern (page 12, paragraph 18), and obtaining dense three-dimensional point cloud data on the surface of the scanned object by merging the point cloud data (page 2, paragraph 24).
Zhao et al does not disclose expressly wherein the second waveband is different from the first waveband.
Gordon et al discloses projecting multiple patterns for 3D imaging using different wavebands for each pattern (page 10, paragraph 168).
Zhao et al and Gordon et al are combinable because they are from the same field of endeavor, i.e. 3D imaging.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use different wavebands
The suggestion/motivation for doing so would have been to provide a  faster method by allowing the projections to occur simultaneously.
Therefore, it would have been obvious to combine the method of Zhao et al with different projection wavelengths of Gordon et al to obtain the invention as specified in claim 7.
Regarding claim 1, Zhao et al discloses a three-dimensional scanning system (fig. 1,2), configured to obtain three-dimensional data of a scanned object, wherein the three-dimensional scanning system comprises: at least one projector (page 1, paragraph 17), configured to project a feature image of a first waveband to the scanned object (page 2, paragraph 18), wherein the feature image comprises a plurality of key features, the features that are relevant for measuring coordinate positions (page 2, paragraph 23); and a scanner (page 2, paragraph 17), comprising a projection module, the module that projects the patterns (page 2, paragraph 18), a first collecting module corresponding to the at least one projector, the module that controls the sensor (page 2, paragraph 18), and a second collecting module corresponding to the projection module, the module that controls the sensor for the second pattern (page 2, paragraph 18), wherein the projection module is configured to emit scanning light of a second waveband to a surface of the scanned object, i.e. one of the other patterns (page 2, paragraph 18); the first collecting module is configured to collect the feature image projected to the scanned object, the captured pattern by the image sensor (page 2, paragraph 18, 23), and obtain three-dimensional data of the key features projected to the surface of the scanned object, i.e. the point cloud data of the first projected pattern (page 2, paragraph 23); and the second collecting module is configured to collect the scanning light of the second waveband reflected by the scanned object, the feature image of the second projected pattern (page 12, paragraph 18),  and obtain dense three-dimensional point cloud data on the surface of the scanned object by merging the point cloud data (page 2, paragraph 24). Gordon et al discloses projecting multiple patterns for 3D imaging using different wavebands for each pattern (page 10, paragraph 168), thereby the first waveband not interfering with the second waveband.
Regarding claim 2, Zhao et al discloses the three-dimensional data of the key features and the dense three-dimensional point cloud data synchronously collected by the first collecting module and the second collecting module are unified into single data in the same coordinate system (page 2, paragraph 24).
Regarding claim 3, Gordon et al discloses synchronous collection ranges of the first collecting module and the second collecting module at least partially overlap (page 10, paragraph 168).
Regarding claim 4, Zhao et al discloses the three-dimensional scanning system further comprises a controller (page 2, paragraph 17), and the controller is in communication connection with the scanner, since the controller receives data from the scanner (page 2, paragraph 18) and is configured to establish a three-dimensional model of the scanned object according to the three-dimensional data of the key features and the dense three-dimensional point cloud data (page 2, paragraph 18).
Regarding claim 5, Zhao et al discloses the three-dimensional scanning system further comprises a controller (page 2, paragraph 17), the controller is in communication connection with the at least one projector since multiple measuring modes are controlled (page 2, paragraph 18), and the controller is configured to control the at least one projector to project a feature image corresponding to scanning requirements (page 2, paragraph 18).
Regarding claim 6, Zhao et al discloses comprises a fixing device corresponding to the at least one projector, the front portion of the main body (pages 1-2, paragraph 17), and the fixing device is configured to fix the at least one projector at at least one preset position, the preset position of being on the middle portion of the main body (page 2, paragraph 17), around the scanned object since the projection is onto the scanned object, the position is around the scanned object (page 2, paragraph 17).
Regarding claim 8, Zhao et al discloses the three-dimensional data of the key features and the dense three-dimensional point cloud data are synchronously collected (page 2, paragraph 18), the three-dimensional data of the key features and the dense three-dimensional point cloud data synchronously collected are unified into single data in the same coordinate system (page 2, paragraph 24), and a three-dimensional model of the scanned object is established according to pieces of the single data (page 2, paragraph 25).  Gordon et al discloses a synchronous collection of data (page 10, paragraph 168).
Regarding claim 12, Gordon et al discloses the first waveband is not interfere with the second waveband (page 10, paragraph 168).
Regarding claim 13, Gordon et al discloses the first waveband or the second waveband is any one of a visible light waveband and an invisible light waveband (page 33, paragraph 497).
Regarding claim 19, Gordon et al discloses the first waveband and the second waveband both belong to the visible light waveband (fig. 3), and the first waveband and the second waveband have different waveband ranges and different wavelengths (page 10, paragraph 168).

Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al in view of Gordon et al, as applied to claim 8 above, and further in view of U.S. Patent Application Publication NO. 20190272671 (Zhang et al).
Regarding claim 9, Zhao et al (as modified by Gordon et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  Zhao et al further discloses the three-dimensional scanning method further comprises: performing rigid body transformation on common key features among the pieces of the single data by multiplying by a rigid variation matrix for corresponding points/ features (page 3, paragraphs 48-50), splicing residuals, by converging the points (page 3, paragraph 42) and performing optimization to complete a high accuracy of global optimization and reduce an accumulated error of the pieces of the single data by performing ICP (page 3, paragraph 46).  Zhao et al (as modified by Gordon) contains a method that differs from the claimed device by the substitution of the non-linear least square optimization ICP for ICP.  The substituted component of non-linear least square optimization ICP is known in the art, since Zhang et al discloses using a non-linear least square method iterative optimization ICP as opposed to ICP (page 6, paragraph 158). One of ordinary skill in the art would have substituted one known element for another, and the results of the substitution would have been predictable, i.e. an optimized set using the method of non-linear least squares. 
Regarding claim 10, Zhao discloses  performing jointed weighted optimization between the claimed three-dimensional data of the key features and the claimed dense three-dimensional point cloud data, i.e. the point cloud data from one of the projection images (page 2, paragraph 23) through an Iterative Closest Point, ICP, algorithm, which is a jointed weighted optimization algorithm (page 3, paragraph 46).
Regarding claim 11, Zhao discloses the three-dimensional scanning method further comprises: fusing the pieces of the single data after optimization into an overall point cloud through a Fusion algorithm (page 2, paragraph 26, page 3, paragraphs 47-52).  Gordon et al discloses converting the overall point cloud into an overall surface patch through triangulation (page 34, paragraph 505).

 Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al in view of Gordon et al, as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 20200184663 (Zuta et al).
Regarding claim 14, Zhao et al (as modified by Gordon et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  
Zhao et al (as modified by Gordon et al) does not disclose expressly the first waveband is a waveband of 815 to 845 nm in the invisible light waveband.
Zuta et al discloses a projector for making measurements adopts the wavelength of 830 nm, in the first waveband is a waveband of 815 to 845 nm in the invisible light waveband (page 4, paragraph 77).
Zhao et al (as modified by Gordon et al)  & Zuta et al are combinable because they are from the same field of endeavor, i.e. image processing using light projectors.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a wavelength of 830 nm.
The suggestion/motivation for doing so would have been to provide a more robust system by having a specific wavelength for detection that is unobtrusive to the viewer.
Therefore, it would have been obvious to combine Zhao et al (as modified by Gordon et al) with Zuta et al to obtain the invention as specified in claim 14.
Regarding claim 15, Zuta et al discloses the first waveband adopts a specific wavelength, and the wavelength is 830 nm (page 4, paragraph 77), and Gordon et al discloses the feature image is from a specific wavelength (page 10, paragraph 168). 

Claims 17 and 18 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al in view of Gordon et al, as applied to claim 13 above, and further in view of U.S .Patent Application Publication No. 20180364268 (Kluckner et al)
Regarding claim 17, Zhao et al (as modified by Gordon et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference. 
 Zhao et al (as modified by Gordon et al) does not disclose expressly the second waveband is a waveband of 440 to 470 nm in the visible light waveband.
Kluckner et al discloses illuminating the object with a wavelength of 455 nm, which is in the waveband of 440 to 470 nm in the visible light waveband (page 7, paragraph 69)
Zhao et al (as modified by Gordon et al) & Kluckner et al are combinable because they are from the same field of endeavor, i.e. 3D imaging.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a wavelength of 455 nm.
The suggestion/motivation for doing so would have been to provide a more accurate system by using a specific wavelength for detection.
Therefore, it would have been obvious to combine the system of Zhao et al (as modified by Gordon et al) with the wavelength of Kluckner et al to obtain the invention as specified in claim 17.
Regarding claim 18, Kluckner et al discloses the scanning light of the second waveband adopts a specific wavelength, and the wavelength is 455 nm (page 7, paragraph 69).

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al in view of Gordon et al, as applied to claims 1 above, and further in view of U.S. Patent Application Publication NO. 20080285843 (Lim).
Regarding claim 16, Zhao et al (as modified by Gordon et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  Gordon et al further discloses wherein there are a plurality of projectors (page 10, paragraph 168), and the projections are arranged at intervals in a predetermined manner (page 10, paragraph 168).
Zhao et al (as modified by Gordon et al)  does not disclose expressly are arranged at intervals in a predetermined manner to achieve the projection shift
Lim discloses the plurality of projectors are arranged at intervals in a predetermined manner to achieve the projection shift (fig. 6).
Zhao et al (as modified by Gordon et al) and Lim are combinable because they are from the same field of endeavor, i.e. 3D imaging using projections.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to arrange the projectors in a predetermined manner.
The suggestion/motivation for doing so would have been to provide a more accurate system by allowing predetermined data to be considered.
Therefore, it would have been obvious to combine the system of Zhao et al (as modified by Gordon et al) with predetermined manner of arranging projectors of Lim to obtain the invention as specified in claim 16.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al in view of Gordon et al, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 20160313114 (Tohme et al)
Regarding claim 20, Zhao et al (as modified by Gordon et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  
Zhao et al (as modified by Gordon et al) does not disclose expressly the three-dimensional scanning system further comprises a moving apparatus, the scanner is arranged on the moving apparatus, and the moving apparatus is configured to drive the scanner to move relative to the scanned object.
Tohme et al discloses the three-dimensional scanning system further comprises a moving apparatus, the scanner (fig. 1a, item 401, fig. 10, item 508) is arranged on the moving apparatus (fig. 1A, item 100), and the moving apparatus is configured to drive the scanner to move relative to the scanned object (page 3, paragraph 51).
Zhao et al (as modified by Gordon et al)  & Tohme et al are combinable because they are from the same field of endeavor, i.e. 3D imaging.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the scanner on a moving apparatus.
The suggestion/motivation for doing so would have been to provide a more user friendly, accurate system by allowing the controlling the image capture more robustly.
Therefore, it would have been obvious to combine Zhao et al (as modified by Gordon et al)  with the moving apparatus of Tohme et al to obtain the invention as specified in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        3/17/2022